IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DONNA KAMINSKI,                           : No. 217 EAL 2019
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
SOSMETAL PRODUCTS, INC., MILTON           :
SOSKIN, TRUSTEE UNDER THE                 :
SOSKIN LIVING TRUST DATED                 :
11/2/1994, MIRIAM SOSKIN, TRUSTEE         :
UNDER THE SOSKIN LIVING TRUST             :
DATED 11/2/1994 AND CITY OF               :
PHILADELPHIA,                             :
                                          :
                   Respondents            :


                                     ORDER



PER CURIAM

     AND NOW, this 11th day of September, 2019, the Petition for Allowance of Appeal

is DENIED.